IN THE SUPREME COURT OF TEXAS

                                 No. 05-0552

  IN RE  STONE & WEBSTER, INC., THE SHAW GROUP INC., AND ERNST & YOUNG LLP

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency temporary relief, filed July  19,
2005, is granted.   The order dated May 19, 2005, in  Cause  No.  C-2002459,
styled Stone & Webster, Inc. v. AES Frontier, L.P., AES  Wolf  Hollow  L.P.,
The AES Corporation, and Parsons Energy &  Chemicals  Group,  Inc.,  in  the
355th District Court of Hood County, Texas, is stayed pending further  order
of this Court.

      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before 3:00 p.m., August 1, 2005.

            Done at the City of Austin, this July 21, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk